Math, J.
This is an appeal from a judgment of the County Court of Schuyler County, rendered February 23, 1973, convicting defendant, upon his plea of guilty, of driving while intoxicated and sentencing him to an indeterminate term not to exceed three years in the custody of the State Department of Correctional Services.
The facts are not in dispute. Defendant was arrested for the crime of operating a motor vehicle while in an intoxicated condition on December 7, 1972, and, having a prior conviction for such an offense, he „was thereafter properly indicted by the Grand Jury for the crime as a felony. He entered a plea of guilty on January 22, 1973 and was subsequently sentenced to the term of imprisonment noted above.
His major contention on this appeal is that his sentence is invalid, in that it was imposed pursuant to subdivision 2 of section 70.00 of the Penal Law, authorizing a maximum term of four years, rather than subdivision 5 of section 1192 of the Vehicle and Traffic Law, which prescribes a maximum of two *16years ’ imprisonment. He argues that where there is a statutory conflict, as here, concerning the maximum permissible sentence, ■that a more specific statute, the Vehicle and Traffic Law, should control a statute more general in nature, the Penal Law.
With this contention we cannot agree. The Fourth Department, in a case squarely on point with the facts of this case (People v. Bouton, 40 A D 2d 383), rejected this identical argument, and we concur in that result. We are admittedly concerned with a Class E felony (Penal Law, § 55.10, subd. 1), for which the Penal Law prescribes a maximum term of four years (Penal Law, § 70.00, subd. 2), and it is clear that in applying the revised Penal Law’s system of categorizing and classifying offenses to offenses defined outside the Penal Law, that the authorized sentences for felonies defined outside the Penal Law, as in subdivision 5 of section 1192 of the Vehicle and Traffic Law, ‘ ‘ are automatically raised or lowered, as the case may be, to the class E sentence ” (Practice Commentary by Peter Preiser, McKinney’s Cons. Laws of N. Y., Book 39, pp. 91-92, under Penal Law, § 55.10).
Defendant’s further contention that the Vehicle and Traffic Law should control here in that it was enacted five years after the Penal Law enactment of 1965 is equally inapposite. The particular penalty prescribed by the Vehicle and Traffic Law in this instance has been embodied in the statutes of this State for over 60 years and ‘ ‘ incorporated in substantially similar language in subsequent amendments and re-enactments ’ ’ of that law (People v. Bouton, supra, p. 384).
The remaining issues raised by the defendant are similarly without merit. There is no denial of due process or equal protection, as the sentencing procedures are clear and equally applicable to each and every defendant convicted of this crime in the State. Likewise, in view of defendant’s past record, we cannot say that the sentence imposed was unduly harsh or excessive.
The judgment should be affirmed.